Bronson, J.
*By the Court, The witness, Isaac Small, was [ *52 ] contradicted in the most material point of his testimony, and it was ' also proved that he had given a different relation of the matter out of court from that which he gave on the hearing. The letter which he had written to plaintiffs, was not used for the purpose of refreshing his recollection of the transaction to which it related, but it was admitted in evidence for the purpose of confirming his testimony, by showing that he had given thé same account of the matter out of court, and when not under oath that he gave on the trial. Independent of his own statement, there was no evidence that the letter was written when the transaction was recent, or that it had ever been in the hands of the plaintiffs. It may have been prepared with direct reference to this litigation. The case is not so strong as it would have been on proof by a third person that the witness had made similar declarations immediately after the business was transacted.
When a witness is contradicted, his testimony may, of course, be fortified by proving the same facts by others ; if his character for truth is attacked, it may be supported by proving it good; and if evidence is given that the witness has made declarations out of court inconsistent with his testimony, it may be shewn that those declarations were made under such circumstances as not to detract from his credibility. If an attempt is. made to discredit the witness, on the ground that his testimony is given under the influence of some motive prompting him to make a false or colored statement, the party calling *52,him has been allowed to show, in reply, that the witness made similar declarations a,t a time when tbe imputed motive did not exist.
But as a general, and almost universal rule, evidence of what the witness has said out of court, cannot be received to fortify his testimony. It violates a first principle in the law of evidence to allow a party to be affected, either ■ in his person or his property, by the declarations of a witness made without oath. And besides, it can be no confirmation of what the witness has said on oath, to show that'he has made similar declarations when under no [ *58 ] such solemn ‘obligation to speak the truth. It is no answer to say, that such evidence will not be likely to gain credit, and consequently will do no harm. Evidence should never be given to a jury which they are not at liberty to believe.
The referee was probably governed, in receiving the evidence, by the language of the late learned chief justice in The People v. Vane, 12 Wendell, 78; but that case does not necessarily go beyond deciding, that the testimony of an accomplice in crime may be corroborated, by showing that when first arrested he gave the same relation of the facts which he had given on oath upon the trial. The fact that the accomplice was called as a witness-for the people, gave rise to the inference that he was criminating tbe defendant for the purpose of exempting himself from prosecution for the larceny. It might, therefore, be’proper to show that he had given the same account of the matter at a time when there tvas no such motive for making a false accusation. If, when first arrested, and when he had no expectation of personal exemption, he had frankly disclosed the whole matter, that might tend to confirm his subsequent repetition of the same statement on oath. This brings the case within an acknowledged exception to the general rule, that the testimony of a contradicted, impeached or discredited witness cannot be confirmed by proving that he has made similar declarations out of court.
Mr. Phillipps, after stating the general rule, says, in one point of view, a former statement by the witness appears to be admissible in confirmation of his evidence; and that is, where the counsel on the other side impute a design to misrepresent, from some motive of interest or relationship ; there, indeed, in order to repel such an imputation, it might be proper to show, that the witness made a similar statement at a time when the supposed motive did. not exist, or when motives of interest would have prompted him to make a different statement of the facts. 1 Phil. Ev. 207, 8, Cowenh ed. It is agreed also by Mr. Starkie, that such evidence may, under special circumstances, he admitted ; as, for instance, in contradiction of evidence tending to show that the account was a fabrication of late date, and where [ *54 ] ‘consequently it becomes material to show that the same account has been given before its ultimate effect and operation, arising from a change of circumstances, could have been foreseen. 1 Stark, Ev. *54149. And see 2 Russ. on. Cr. 982, for exceptions to the general rule, that hearsay evidence is not admissible. Mr. Evans, in his valuable notes to Pothier, after speaking of the admission of declarations of the witness on former occasions to conform his statements in court, says, in ordinary cases the evidence would be at least superfluous, for the assertions of a witness are to be regarded in general as true, until there is some particular reason for impeaching them as false ; which reason may be repelled by circumstances shewing that the motive upon which it is supposed to have been founded, could not have had existence at the time when the previous relation was made, and which therefore repel the supposition of the fact related being an afterthought or fabrication. He adds, if a witness speaks to facts negativing the existence of a contract, and insinuations are thrown out, that he has a near connection with the party on whose behalf he appears — that a change of market, or any other alteration of circumstances, has excited an inducement to recede from a deliberate engagement; the proof by unsuspicious testimony that a similar account was given when the contract alleged had every prospect of advantage, removes the imputation resulting from the opposite circumstance, and the testimony is placed upon the same level which it would have had, if the motives for receding from a previous intention had never had existence. 2 Path. Ob. 251, 2, Evan’s ed. 1826.
There are undoubtedly some very respectable authorities in favour of receiving this kind of confirmatory evidence in all cases where the credibility of the witness is impeached, whatever may be the nature of the evidence tending to his discredit. In Lutterell v. Reynell, 1 Mod. 282, the action was trespass for taking money, but the taking was in truth a felony. William Maynard, an accomplice, was a witness for the plaintiff, and several witnesses were received and allowed, to prove that he did at divers times discourse and declare the same things, and to the like purpose, that he testified on the trial: and the Ch. Baron said, “ though [ *55 ] a hearsay was not to be allowed as a'diraRreviden.ce.,. yetit might be used to this purpose, viz. to prove thaFWilliam Maynard was consistent to himself, whereby his testimony was corroborated.” No special circumstances, beyond the fact that the witness was an accomplice, are stated as the ground for admitting his declaradoiis_out_of jjourt. Hawkins says, that what a witness hath been heard to say at another time, may be given in evi" dence in order either to invalidate or confirm the testimony which he gives in court — citing the case in Modern. Hawk. P. C. b. 2, c. 46, s. 48. To the same effect is 1 Gilb. Ev. 890, Lofft’s ed. 1795. And this rule was followed on the trials for high treason in Ireland, in the years 1795 to 1798. 1 MacNally Ev. 259. There are also one or two cases in the State Trials laying down the same rule.
But this most dangerous doctrine was long since utterly exploded in Eng*55land, although the case in which it was first formerly overruled has been but recently published. The case to which I allude is The King v. Parker, 13 Doug. 242, where the witness was an accomplice in the robbery. Buller, J. said, “ it was now settled, that what a witness said not upon oath, would not be admitted to confirm what he said upon oath; and that the case of Lutterell v. Reynell, and the passage cited from Hawkins, was not now law and such was the judgment of the whole court of K. B. upon solemn argument. This decision was in accordance with a doubt which Mr. Justice Buller had previously expressed in relation to 'the authority of the case in Modern. Bull N. P. 294. Since the decision in The King v. Parker, I find no authority or dictum in the English books in favour of receiving this kind of confirmatory evidence, except under some such special circumstances as have already been mentioned.
Mr. Starkie says, it seems the better opinion that a witness cannot be confirmed by proof that he has given the same account before, even although it has been proved that he has given a different account, in order to impeach his veracity; for his mere declaration of the fact is not *evidence. [ *56 ] His having given a contrary account, although not upon oath, neceessarily impeaches his veracit or his memory ; but his having asserted the same thing, does not in general carry his credibility further than, nor so far, as his oath. 1 Stark. Ev. 148. Mr. Russell does not notice this among the several exceptions which he specifies to the general rule that hearsay evidence is inadmissible. 2 Russ. Cr. 682, 690, ed. of 1836. Mr. Phillips, after citing the cases where this kind of confirmatory evidence was received, says, it would not now be allowed. 1 Phill. Ev. 107, Cowen's ed.
In the Berkley peerage case, before the House of Lords in 1811, Lord Redesdale, after the question had been much discussed by counsel on both sides, said, he had always understood, that for the purpose of impugning the testimony of a witness, his declarations at another time might be inquired into, but not for the purpose of confirming his evidence. And the lord chancellor (Eldon) expressed his decided opinion that this was the true rule. 1 Phil. Ev. 307, note, and 1 Stark. Ev. 149, note (n). The remarks of Mr. Phillips, at the same page, upon this species of evidence, are so pertinent and just, that I cannot forbear quoting them. “ It may be observed,” he says, “upon this kind of evidence in general, that a representation without oath, can scarcely be considered as any confirmation of a statement upon oath. It is the oath that confirms : and the bare assertion that requires confirmation. The probability is, that in almost every case, the witness who swears to certain facts at the trial, has been heard to assert the same facts before the trial; and it is not so much in support of his character that he has given the same account, as it would be to his discredit that *56he should ever have made one different. The imputation on his veracity results from the fact of his having contradicted himself, and this.is not in the least controverted or explained by the evidence in question. If a witness has made a statement _ a hundred times in one way, and a hundred times in another wayíirectly contrary, the only inference must be, that he is utterly destitute of all title to credit.”
Some of the American courts have admitted this kind of *evi- [ *57 ] dence. A collection of the cases, accompanied by very judicious remarks, will be found in the 'learned notes to 1 Phillips by Messrs. Cowen & Hill, p. 776-9. These decisions are based upon English authorities which are no longer respected in Westminster Hall, and I have failed to discover in them any thing calculated to shake my decided conviction that this kind of confirmatory evidence is of dangerous tendency, and ought not to be received, except under some such special circumstances, as have already been noticed. We have not in this state departed from that ancient and safe landmark in the law of evidence, which requires a witness in all cases to speak under the solemn sanction of an oath, and I am unwilling to peril the lives, the fame, or the property of individuals, by adopting the contrary doctrine.
Motion granted.